Citation Nr: 1629338	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-15 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.

	
ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to August 1986.   

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 decision of the VA Vocational Rehabilitation and Education Division at the Regional Office (RO) in St. Petersburg, Florida.  

The Veteran is seeking additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code.  The Veteran has already received such benefits and has been placed in "rehabilitated" status as of September 4, 2013 and her case was placed in a "closed" status.  The Veteran disagrees with this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 VA Form 9, the Veteran requested a Board hearing at the local RO.  A Board hearing has not been scheduled and the request has not been withdrawn.  38 C.F.R. §§ 20.700, 20.704 (2015).  

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board hearings at the RO, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing to be held at the RO before a Veterans Law Judge at the earliest opportunity possible.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


